DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/02/2018 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5. 7-10, 12, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over London (US 11,200,511 B1) in view of Mohseni et al. (US 2019/0005402 A1).
  	Regarding claims 1, 8 and 14. London teaches a system comprising: 
at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: 
sampling training data from a training data store (Col.2, Lines 51-62, Col.10, lines 65-67, Col.11, lines 1-9 teach sampling training data and sampling probability distribution) ; 
generating a sampled neural network architecture using a first probability distribution associated with a neural network architecture parameter, wherein a value is determined for the neural network architecture parameter based on the first probability distribution (Col.14, lines 38-60 teach neural network is used as the algorithm to be trained); 
evaluating the sampled training data using the sampled neural network architecture to compute a gradient of a loss function associated with the sampled neural network architecture (Col.3, lines 5-54 teach compute of loss function); 
generating a second probability distribution for the neural network architecture parameter from the first probability distribution, based on the computed gradient of the loss function (Col.16, lines 20-26 teach the neural network learning algorithms are increasing employ read on generating a second probability distribution for the neural network).
London is silent on
evaluating the second probability distribution based on termination criteria to determine whether the termination criteria is satisfied; and 
when it is determined that the termination criteria is satisfied, generating a result neural network architecture having a value for the parameter based on the second probability distribution.
In an analogous art, Mohseni teaches
evaluating the second probability distribution based on termination criteria to determine whether the termination criteria is satisfied (Paragraphs [0103-0104] teach Machine learning and statistic modeling that used to learn probability distributions); and 
when it is determined that the termination criteria is satisfied, generating a result neural network architecture having a value for the parameter based on the second probability distribution (Paragraph [0136] teach process of termination).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify London with Mohseni’s system such that evaluating the second probability distribution based on termination criteria to determine whether the termination criteria is satisfied in order to provide an accurate prediction the probability information using sampling training data.

 	Regarding claim 4 and 17. London and Mohseni teach the system of claim 1, London teaches wherein the sampled neural network architecture is generated from a neural network architecture space (Col.3, lines 55-58, Col.4, lines 35-40).



 	Regarding claim 5, 12 and 18. London and Mohseni teach the system of claim 1, London teaches wherein the set of operations further comprises:
 	training the result neural network architecture using training data from the training data store (Col.2, Lines 51-62).

 	Regarding claim 7 and 20. London and Mohseni teach the system of claim 1, Mohseni teaches wherein the first probability distribution is a uniform distribution (Paragraph [0104]).

 	Regarding claim 9. London and Mohseni teach the method of claim 8, London teaches wherein performing the evaluation of the sampled training data comprises:
 	evaluating the sampled training data using the sampled neural network architecture to compute a gradient of a loss function associated with the sampled neural network architecture. (Col.3, lines 5-54).

 Regarding claim 10. London and Mohseni teach the method of claim 9, wherein
updating the initial probability distribution to  generate the updated probability distribution comprises:
 	updating the initial probability distribution to generate the updated probability distribution based on the computed gradient of the loss function (Col.3, lines 5-54).



Claims 3, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over London (US 11,200,511 B1) in view of Mohseni et al. (US 2019/0005402 A1) and further view of Boshra (2005/0117785 A1).
 	Regarding claims 3, 11 and 16. London and Mohseni teach the system of claim 1, but is silent on wherein determining whether the termination criteria is satisfied comprises comparing a first accuracy of a neural network architecture associated with the second probability distribution and a second accuracy of a neural network architecture associated with the first probability distribution based on a predetermined threshold.
	In an analogous art, Boshra teaches 
 	wherein determining whether the termination criteria is satisfied comprises comparing a first accuracy of a neural network architecture associated with the second probability distribution and a second accuracy of a neural network architecture associated with the first probability distribution based on a predetermined threshold (Abstract, Paragraphs [0018-0019] teach compared first and second probability distribution).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify London and Mohseni with Boshra’s system such that comparing a first accuracy of a neural network architecture associated with the second probability distribution in order to provide an accurate identify sample data.


 	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over London (US 11,200,511 B1) in view of Mohseni et al. (US 2019/0005402 A1) and further view of Zoldi et al. (US 2019/0155996 A1).
 	Regarding claim 6, 13 and 19. London and Mohseni teach the system of claim 1, but is silent on wherein the first probability distribution is determined based on a neural network architecture that was determined using a surrogate dataset, wherein the surrogate dataset comprises a different set of training data from the training data store than a set of training data used when sampling training data from a training data store.
	In an analogous art, Zoldi teaches 
 	wherein the first probability distribution is determined based on a neural network architecture that was determined using a surrogate dataset, wherein the surrogate dataset comprises a different set of training data from the training data store than a set of training data used when sampling training data from a training data store (Paragraphs [0007], [0048-0049], [0072-0073] teach using surrogate dataset).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify London and Mohseni with Zoldi’ system such that wherein the first probability distribution is determined based on a neural network architecture that was determined using a surrogate dataset in order to provide an accurate identify user that have multiple real value features.

 	Allowable Subject Matter
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641